DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response and amendments received July 1, 2022 are acknowledged.

Claims 2-35, 38, 39, 46-58, and 61-64 have been canceled.
Claims 1, 36, 37, 40, and 42-44 have been amended.
Claims 1, 36, 37, 40-45, 59, and 60 are pending in the instant application.


Applicant’s election without traverse of the invention of group I drawn to FVII immunoconjugates in the reply filed on July 1, 2022 is acknowledged.  Upon further review, the requirement for a species election concerning the FVII immunoconjugate has been withdrawn.

Claims 1, 36, 37, 40-45, 59, and 60 are under examination in this office action.


Information Disclosure Statement
The IDS forms received 3/24/2020, 2/15/2021, 2/28/2021, and 4/13/2022 are acknowledged and the references cited therein have been considered.

The listing of references on pages 28-34 and 50-51 of the specification are not  proper information disclosure statements.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Claim Objections
Claim 42 is objected to as SEQ ID NO:2 and SEQ ID NO:6 are 100% identical as evidenced by the enclose sequence alignments.  The specification however appears to teach that these sequences are distinct, with SEQ ID NO:6 containing the R435H mutation in the IgG3 Fc domain (see particularly pages 35 and 39).  As such the claim is either redundant or there is a discrepancy between the sequence listing and the teachings of the specification which assert a different between SEQ ID NOs:2 and 6.  Applicant is reminded that if a new sequence listing is required, applicant must comply with all of the requirements as set forth in 37 CFR 1.821-1.825.
    

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36, 37, 43, and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites “wherein the immunoconjugate protein further comprises a second Fc region of an IgG3 immunoglobulin conjugated to Factor VII light chain” and depends from claim 1 which requires an immunoconjugate wherein an IgG3 Fc is conjugated to a factor VII light chain.  While claim 36 makes it explicitly clear that two Fc domains are present, the number of FVII domains is not clear.  For example, claim 36 encompasses the “L-ICON3” construct as shown in Figure 1A which is a disulfide bonded homodimer wherein the monomers are FVII-Fc in an amino to carboxyl arrangement, and thus has two FVII light chain polypeptides.  Alternatively, claim 36 could be read as claiming a construct such as IgG3Fc-FVII-IgG3 which would have two Fc conjugated to a single FVII, and thus the number and arrangement of domains (and individual polypeptide chains presumably, but not necessarily joined via disulfide bonds such as shown diagrammatically in Figure 1A) that are necessarily present in the claimed composition is not clear.  Claim 37 is similar, with the apparent difference being that the “second” Fc is IgG1 rather than IgG3 even though apparently equivalent wording which does not recite “second” is used.  Claim 43 depends from claim 37, and recites constructs comprising fully defined SEQ ID numbers.  However, SEQ ID NOs:14, 16, and 18 all comprise a single FVII and a single Fc domain, and while “comprising” language certainly allows for additional structure, its is unclear where the “second” Fc in claim 43 is or if there needs to be a “second”  FVII light chain.  
Claim 44 appears that it may recite a list of 5 alternatives, however the claim does not recite either standard Markush group language or the word “or” between the apparent 4th and 5th elements.  Thus, an alternative reading of the claim is that all five of the recited embodiments are simultaneous present as there is no explicit instruction to select just one as would be the case if the word “or” was recited between the 4th and 5th elements.  Under either interpretation claim 44 ends with “SEQ ID NO: 18,.” with the use of a comma after the 18 appearing to be grammatically incorrect.  The Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications published Wednesday, February 9, 2011 in vol. 76, no. 27 of the Federal Register clearly indicates that “For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112, second paragraph is appropriate.”  Since as detailed above the structures encompassed by the instant claim language, in particular regarding the number and location of FVII domains relative to Fc domains, can plausibly be interpreted in more than one way, the instant rejection has been set forth.  Clarification of the claim language to better represent the exact structures for which applicant seeks to gain patent protection, such as those shown diagrammatically in Figure 1A if that was applicant’s intent, is likely to obviate the issues discussed above.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 36, 37, 40, and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salas et al. (WO 2012/006633).
Salas et al. disclose fusion proteins wherein human factor VII is covalently joined to the Fc of a human immunoglobulin (see entire document, particularly the abstract, claims, and figures).  Such constructs are disclosed as containing IgG3 Fc domains, as well as Fc comprising sequence from both IgG1 and IgG3 (see particularly paragraphs [0247], [0261], and [0262]).  Notably, numerous structures are disclosed, including constructs wherein the light chain of FVII is joined directly to the Fc as well as constructs wherein intervening sequence, such as the heavy chain of FVII, separates the FVII light chain and Fc domains, with such constructs notably having two Fc domains which are covalently joined via disulfides (see for example Figures 1, 6, 12, 24, and 41).  Additionally, when FVII is cleaved to yield FVIIa, the heavy and light chains remain covalently bound via disulfide bonds (see explicitly paragraph [0178]).  Pharmaceutical compositions and kits containing such fusion proteins are also disclosed (see for example paragraphs [0322-0335]).  Therefore the prior art anticipates the instant claimed invention.      


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 36, 40, 41, 45, 59, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Garen et al. (WO 2006/020979) in view of Vidarsson et al.
Garen et al. disclose immunoconjugates wherein human FVII is joined to the Fc domain of a human immunoglobulin (see entire document, particularly the abstract, claims, pages 6, and example 3).  Such constructs are disclosed as having the advantageous property of increased affinity for tissue factor due of avidity effects arising from the presence of two FVII domains as compared to monomeric constructs, with the Fc domains promoting activation of the complement pathway via C1q binding (see most particularly the paragraph spanning pages 27 and 28).  Conjugation of photodynamic dyes such as verteporfin to FVII domains are also disclosed (ibid as well as pages 7-11).  Pharmaceutical compositions comprising such molecules are also disclosed (see particularly pages 15-19).  The constructs of Garen et al. are disclosed for administration to treat a wide variety of cancers (see particularly pages 19-22).  Such teachings differ from the instant claimed invention in that only the use of IgG1 Fc domains, rather than IgG3 as required in the independent claim, is disclosed.
Vidarsson et al. disclose that IgG3 has the advantage of providing the strongest binding to Fc receptors and complement component C1q of all the human IgG subclasses (see entire document, particularly Table 1 and the paragraph spanning the left and right column of page 2).  IgG3 also enjoys the advantage of greatest flexibility of the Fab fragments relative to the Fc because of the long hinge sequence present in IgG3 (see particularly the left column of page 6).    It is also disclosed that it is advantageous for IgG3 Fc to contain a histidine rather than an arginine at position 435 as histidine in this location allows for enhanced binding to FcRn which provides for increase serum half-life as well as FcRn-mediated placental transcytosis (see particularly the left column of page 10).  
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to substitute IgG3 for the IgG1 disclosed in the constructs of Garen et al. in order to gain the advantages of the best binding to Fc receptors and C1q possible among human IgG subclasses as taught by Vidarsson et al.  The ordinary artisan would have been further motivated to make sure any IgG3 Fc domain contained the R435H mutation so as to gain increased interaction with FcRn and therefore increased in vivo half-life as was also taught by Vidarsson et al.  


Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Salas et al. (WO 2012/006633) as applied to claims 1, 36, 37, 40, and 45 above, and further in view of Vidarsson et al.
The inventions disclosed by Salas et al. have been discussed above and differ from the instant claimed invention in that the importance of the R435H mutation for constructs containing human IgG3 Fc domains is not disclosed.
Vidarsson et al. disclose that IgG3 has the advantage of providing the strongest binding to Fc receptors and complement component C1q of all the human IgG subclasses (see entire document, particularly Table 1 and the paragraph spanning the left and right column of page 2).  IgG3 also enjoys the advantage of greatest flexibility of the Fab fragments relative to the Fc because of the long hinge sequence present in IgG3 (see particularly the left column of page 6).    It is also disclosed that it is advantageous for IgG3 Fc to contain a histidine rather than an arginine at position 435 as histidine in this location allows for enhanced binding to FcRn which provides for increase serum half-life as well as FcRn-mediated placental transcytosis (see particularly the left column of page 10).  
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to ensure that the IgG3 Fc domains in the constructs disclosed by Salas et al. contained the R435H mutation.  Artisans would have been motivated to do so in order to enjoy the advantage of increased interaction with FcRn which leads to increased in vivo half-life as was taught by Vidarsson et al.  

Claims 59 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Salas et al. (WO 2012/006633) as applied to claims 1, 36, 37, 40, and 45 above, and further in view of Garen et al. (WO 2006/020979).
The inventions disclosed by Salas et al. have been discussed above and differ from the instant claimed invention in that conjugation of photosensitizers to FVII-Fc constructs is not disclosed.
Garen et al. disclose immunoconjugates wherein human FVII is joined to the Fc domain of a human immunoglobulin (see entire document, particularly the abstract, claims, pages 6, and example 3).  Such constructs are disclosed as having the advantageous property of increased affinity for tissue factor due of avidity effects arising from the presence of two FVII domains as compared to monomeric constructs, with the Fc domains promoting activation of the complement pathway via C1q binding (see most particularly the paragraph spanning pages 27 and 28).  Conjugation of photodynamic dyes such as verteporfin to FVII domains are also disclosed (ibid as well as pages 7-11).  Such compositions are disclosed as having reduced side effects as compared to other technologies as the photosensitizer can be activated in only a desired location in the body rather than systemically (see for example pages 3-5 and 24-29).  Pharmaceutical compositions comprising such molecules are also disclosed (see particularly pages 15-19).  
Therefore, it would have been obvious to artisans at the time of the invention to add photosensitizers to the constructs disclosed by Salas et al. in order to gain the advantage of reduced side effects as disclosed by Garen et al.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 36, 40, 41, and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 6,924,359 in view of Vidarsson et al.
The issued claims recite immunoconjugates wherein human IgG1 is joined to factor VII (see all issued claims).  Such immunoconjugates are further claimed as forming homodimers (see issued claim 7) and as comprising cytotoxic tags (see issued claim 9). Such compositions also contain human factor VII (see for example claims 8 and 10-12).  The issued claims differ from what is presently claimed in that the issued claims recite that the Fc domain is IgG1 rather than IgG3 as required by instant independent claim 1.  
Vidarsson et al. disclose that IgG3 has the advantage of providing the strongest binding to Fc receptors and complement component C1q of all the human IgG subclasses (see entire document, particularly Table 1 and the paragraph spanning the left and right column of page 2).  IgG3 also enjoys the advantage of greatest flexibility of the Fab fragments relative to the Fc because of the long hinge sequence present in IgG3 (see particularly the left column of page 6).    It is also disclosed that it is advantageous for IgG3 Fc to contain a histidine rather than an arginine at position 435 as histidine in this location allows for enhanced binding to FcRn which provides for increase serum half-life as well as FcRn-mediated placental transcytosis (see particularly the left column of page 10).  
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of the invention to substitute IgG3 for the IgG1 disclosed in the constructs of the issued claims in order to gain the advantages of the best binding to Fc receptors and C1q possible among human IgG subclasses as taught by Vidarsson et al.  The ordinary artisan would have been further motivated to make sure any IgG3 Fc domain contained the R435H mutation so as to gain increased interaction with FcRn and therefore increased in vivo half-life as was also taught by Vidarsson et al.  Is should be noted that even when FVII is enzymatically cleaved to form FVIIa, the heavy and light chains of FVII remain covalently joined by disulfide bonds and that the broadest reasonable interpretation of instant claim 1 is that intervening sequences, such as a linker including the heavy chain of FVII, can be present as the FVII light chain would necessarily be covalently joined into a single complex.  Further, it would also have been obvious to place such compositions into pharmaceutically acceptable carriers so that they could be administered, especially as the R435H mutation is reasonably only of any use because it increases in vivo half-live via enhanced binding to FcRn, as administration in the absence of a pharmaceutically acceptable carrier does not appear to be reasonably possible.

Claims 59 and 60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 6,924,359 as applied to claims 1, 36, 40, 41 and 45 above, and further in view of Garen et al. (WO 2006/020979).
The inventions rendered obvious by the combination of the issued claims and Vidarsson et al. have been discussed above and differ from the instant claimed invention in that conjugation of photosensitizers to FVII-Fc constructs is not disclosed.
Garen et al. disclose immunoconjugates wherein human FVII is joined to the Fc domain of a human immunoglobulin (see entire document, particularly the abstract, claims, pages 6, and example 3).  Such constructs are disclosed as having the advantageous property of increased affinity for tissue factor due of avidity effects arising from the presence of two FVII domains as compared to monomeric constructs, with the Fc domains promoting activation of the complement pathway via C1q binding (see most particularly the paragraph spanning pages 27 and 28).  Conjugation of photodynamic dyes such as verteporfin to FVII domains are also disclosed (ibid as well as pages 7-11).  Such compositions are disclosed as having reduced side effects as compared to other technologies as the photosensitizer can be activated in only a desired location in the body rather than systemically (see for example pages 3-5 and 24-29).  Pharmaceutical compositions comprising such molecules are also disclosed (see particularly pages 15-19).  
Therefore, it would have been obvious to artisans at the time of the invention to add photosensitizers to the compositions rendered obvious by the combination of the issued claims and Vidarsson et al. in order to gain the advantage of reduced side effects as disclosed by Garen et al.  


No claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644